STANDSTILL AGREEMENT

December 18, 2009

Reference is made to that certain Lock Up and Plan Support Agreement dated
October 27, 2009 (the “Existing Lockup Agreement”) by and among Debtor (and the
predecessor entities to Debtor), the New Entities, the First Lien Agent and the
First Lien Lenders. Capitalized terms used but not defined in this letter
agreement (this “Standstill Agreement”) shall have the meanings ascribed to such
terms in the Existing Lockup Agreement.

Reference is further made to that certain Lock Up and Plan Support Agreement
dated as of the date hereof (the “New Lockup Agreement”), by and among Debtor,
Equity Parent (as defined in the New Lockup Agreement), the First Lien Agent,
the First Lien Lenders, Second Lien Holders and NexBank, SSB and the other
parties thereto.

To allow for the negotiations and documentation required by the New Lockup
Agreement and the solicitation of votes in support thereof, the parties hereto
(the “Parties”) have agreed that they will defer and stay activity required to
be undertaken under the Existing Lockup Agreement and the documents executed and
delivered in connection therewith, including, without limitation, the Plan
Funding Agreement and the Equity Sponsor Commitment (collectively, the “Existing
Lockup Agreement Documents”) (the “Standstill”) to allow for (x) the negotiation
of the Key Transaction Documents (as defined in the New Lockup Agreement) in
accordance with Section 3.9 of the New Lockup Agreement and (y) solicitation of
votes to approve the Prepackaged Case (as defined in the New Lockup Agreement).

Upon the valid termination of the New Lockup Agreement (provided that Debtor
and/or Equity Parent is not in default thereof) (such event, the “Standstill
Termination Date”), the parties hereto agree that: (a) the Standstill shall
terminate and be of no further force or effect as of Standstill Termination
Date; (b) the parties to the Existing Lockup Agreement Documents (the “Existing
Lockup Agreement Parties”) shall, within fifteen (15) days of the Standstill
Termination Date, take all reasonable efforts to reinstate the escrow agreement
delivered pursuant to the Existing Lockup Agreement under substantially the same
terms and conditions thereof; (c) the Outside Date shall be extended by the
number of days from December 4, 2009 (with December 5, 2009 being the first day)
through and including the Standstill Termination Date plus the number of days
(but in no event more than fifteen (15) days) from the Standstill Termination
Date until the execution of a new escrow agreement contemplated by the preceding
clause (b) and the Existing Lockup Agreement Parties shall enter into a letter
agreement or an amendment of the Existing Lockup Agreement and the setting forth
the agreed-upon newly calculated Outside Date; (d) the Existing Lockup Agreement
Parties shall take all reasonable efforts to agree to Target Dates reasonably
acceptable to the Existing Lockup Agreement Parties; and (e) the form of orders
or documents previously agreed to pursuant to the Existing Lockup Agreement and
the other Existing Lockup Agreement Documents shall, if reasonably necessary, be
updated for ministerial changes to reflect the passage of time and changing
circumstances caused by the delay in filing of the Prepackaged Case under the
Existing Lock-Up Agreement.

Notwithstanding the foregoing, in the event that (a) the New Lockup Agreement is
terminated due to a Debtor Fault-Based Termination (as defined in the New Lockup
Agreement) or (b) except as may be contemplated by, required pursuant to, or in
furtherance of, the terms of the New Lockup Agreement, the Debtor Parties and/or
the New Entities violate the provisions of Section 3.2(i) of the Existing Lockup
Agreement, then this Standstill Agreement and the Existing Lockup Agreement may
be terminated by the First Lien Agent upon written notice to the Debtor Parties
and the New Entities and, in the event that First Lien Agent so elects to
terminate, (x) the Existing Lockup Agreement shall be deemed to have been
terminated by reason of a Fault-Based Termination and the First Lien Agent and
the First Lien Lenders shall be entitled to all rights and remedies available
under the Existing Lockup Agreement as a result thereof, including, without
limitation, liquidated damages thereunder (with the understanding that the
aggregate liquidated damages under the Existing Lockup Agreement and the New
Lockup Agreement on account of such event is $2,850,000.00), and (y) except as
may be necessary in connection with the preceding clause (x) (including, without
limitation, the provisions of Section 7.4 of the Existing Lockup Agreement), the
Existing Lockup Agreement and this Standstill Agreement shall be of no further
force or effect.

Notwithstanding anything to the contrary contained herein, upon the satisfaction
of the Vote Condition (as defined in the New Lockup Agreement), each of this
Standstill Agreement, the Existing Lockup Agreement, the Plan Funding Agreement
and the Equity Sponsor Commitment shall terminate and each of the foregoing
shall be of no further force or effect.

None of the Existing Lockup Agreement Parties shall waive their respective
rights or obligations pursuant to the Existing Lock-Up Agreement, except for
matters contained in this letter.

Nothing contained in this Standstill Agreement shall be deemed any obligation on
behalf of any of the parties hereto to accept or agree to any documentation in
furtherance of such New Lockup Agreement, as to which decisions each Party shall
have the sole and absolute right pursuant to the New Lockup Agreement.

The First Lien Agent further agrees to delay the proposed sale date for the
Properties from December 22, 2009 to a date after February 1, 2010 that the
First Lien Agent shall select in its sole and absolute discretion.

The parties hereto agree that they waive any claim of defaults under the
Existing Lockup Agreement by any of them that may have occurred prior to the
date hereof. To the extent that there is a default that occurs from and after
the date hereof under the Existing Lockup Agreement or the New Lockup Agreement,
the parties thereto and hereto shall have the respective rights and remedies
provided thereunder and/or hereunder.

This Standstill Agreement may be executed (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement.

This Standstill Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to such state’s choice
of law provisions which would require the application of the law of any other
jurisdiction. By its execution and delivery of this Standstill Agreement, each
of the parties hereto irrevocably and unconditionally agrees for itself that any
legal action, suit or proceeding against it with respect to any matter arising
under or arising out of or in connection with this Standstill Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in the United States District Court for the Southern
District of New York, and by execution and delivery of this Standstill
Agreement, each of the parties hereto irrevocably accepts and submits itself to
the exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding.

Each of the parties hereto hereby waives trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Standstill Agreement or the actions of any party hereto in the
negotiation, administration, performance or enforcement hereof.

[No Further Text On This Page; Signature Page Follows]

IN WITNESS WHEREOF, the parties have executed this Standstill Agreement on the
day and year first above written.

FX LUXURY LAS VEGAS I, LLC



      By: FX Luxury, LLC, a Delaware limited liability company, its sole member



      By: FX Real Estate and Entertainment Inc., a Delaware corporation, its
managing member



      By:      

      Name: Mitchell J. Nelson

Title:
  Executive Vice President

      LIRA PROPERTY OWNER, LLC

By:
       

Name: Paul Kanavos
Title: Authorized Signatory

      LIRA, LLC

By:
       

Name: Paul Kanavos
Title: Authorized Signatory

[Signatures Continued On Following Page]

1

      LANDESBANK BADEN-WÜRTTEMBERG,
NEW YORK BRANCH, as First Lien Agent

By:
Name:
       


Title:
 

By:
       

Name:
Title:

[Signatures Continued On Following Page]

2

      LANDESBANK BADEN-WÜRTTEMBERG,
as a First Lien Lender

By:
Name:
       


Title:
 

By:
       

Name:
Title:

[Signatures Continued On Following Page]

3

      MÜNCHENER HYPOTHEKENBANK EG, as a First Lien Lender

By:
Name:
       


Title:
 

By:
       

Name:
Title:

[Signatures Continued On Following Page]

4

      DEUTSCHE HYPOTHEKENBANK
(ACTIEN-GESELLSCHAFT),
as a First Lien Lender

By:
Name:
       


Title:
 

By:
       

Name:
Title:

[Signatures Continued On Following Page]

5

      GREAT LAKES REINSURANCE (UK) PLC, as a First Lien Lender

By:
Name:
       


Title:
 

By:
       

Name:
Title:

6